El Juez Asociado Señor Fuster Berlingeri
emitió la opinión del Tribunal.
Tenemos la ocasión para resolver si un juez del Tribunal de Circuito de Apelaciones puede intervenir en un caso pendiente ante el foro de instancia sólo porque fue el juez sentenciador antes, cuando era parte del Tribunal de Pri-mera Instancia.
HH
El 1 de agosto de 1997 el Tribunal de Primera Instancia, Sala Superior de Humacao, dictó una sentencia mediante la cual declaró con lugar la demanda por daños y perjuicios instada por la familia Cosme Rivera (los demandantes) contra el Hogar Crea, la Cooperativa de Seguros Múltiples y otros (los peticionarios). En la referida sentencia el tribunal le impuso a los peticionarios la responsabilidad solida-ria por los daños causados durante un accidente de *4automóviles(1) De dicha determinación acudieron ambas partes al Tribunal de Circuito de Apelaciones. Luego de consolidar los recursos, el foro apelativo dictó una senten-cia el 28 de junio de 1999 y resolvió devolver el caso al Tribunal de Primera Instancia para que: (1) determinara y concediera las deducciones correspondientes bajo la Ley de Protección Social por Accidentes de Automóviles; (2) le im-pusiera a los peticionarios el pago de honorarios de aboga-dos por temeridad, y (3) celebrara una vista evidenciaría para determinar una suma que se concedería al menor per-judicado en el accidente por concepto del menoscabo en su potencial para generar ingresos. Ambas partes solicitaron la reconsideración de dicho dictamen, por lo que el foro apelativo modificó su sentencia para que se determinara en el tribunal inferior la cuantía por el referido menoscabo para generar ingresos sin que se celebrase una vista evi-denciaría, y para que el propio foro apelativo dedujera las cuantías correspondientes a lo dispuesto en la Ley de Pro-tección Social por Accidentes de Automóviles. En la refe-rida sentencia el Tribunal de Circuito de Apelaciones tam-bién señaló motu proprio en cuanto a la designación de un juez en el tribunal de instancia que
[s]in lugar a dudas, nadie posee conocimiento del expediente del presente caso ante instancia, sus pormenores y circunstan-cias como el Juez Soler Aquino. Esto lo hace la persona idónea para atender los diferentes asuntos que hemos expresado en la parte dispositiva de nuestra sentencia por lo que, preferi-blemente, debe ser él quien los atienda, salvo criterio en contrario. Quedará a discreción del Juez Administrador del referido foro designar a quien entienda para atender nuestra sentencia. Apéndice, pág. 71.
De dicha determinación las partes no acudieron en re-visión ante este Tribunal.
*5Para entonces el juez Soler Aquino, quien había aten-dido originalmente el caso de autos en el foro de instancia, había sido nombrado juez del Tribunal de Circuito de Apelaciones. No obstante, otro juez de la región judicial de Humacao refirió la aludida sentencia del foro apelativo en este caso al juez Soler Aquino para que atendiese lo dis-puesto allí, a pesar de que éste no se desempeñaba ya como juez del foro de instancia. Los demandantes se opusieron y solicitaron la reconsideración de tal decisión. El juez que había referido el caso a Soler Aquino señaló entonces una vista para dilucidar la referida controversia. Sin embargo, antes de que se celebrara tal vista en reconsideración, el juez Soler Aquino, haciendo las funciones de un juez del tribunal de instancia, atendió el mandato del foro apela-tivo y procedió a dictar el 25 de enero de 2000 una resolu-ción que modificaba su sentencia anterior conforme a lo dispuesto por el Tribunal de Circuito de Apelaciones en su dictamen del 28 de junio de 1999.
Inconforme con la resolución de Soler Aquino, los peti-cionarios acudieron nuevamente al Tribunal de Circuito de Apelaciones. Alegaron allí, inter alia, que el juez Soler Aquino no podía atender el mandato anterior del foro ape-lativo hasta tanto se resolviera la moción de reconsidera-ción sobre el particular que estaba pendiente en el Tribunal de Primera Instancia.
Mediante una sentencia de 14 de febrero de 2001, el Tribunal de Circuito de Apelaciones confirmó el referido dictamen de Soler Aquino. Resolvió que el Tribunal de Pri-mera Instancia retuvo siempre la facultad de dejar sin efecto la vista para discutir la moción de reconsideración aludida y para resolver definitivamente el asunto como se hizo. Determinó que el hecho de que hubiese sido otro juez del foro de instancia quien acogió la moción de reconside-ración no había privado al juez Soler Aquino de su facultad como juez sentenciador en el caso para atender lo ordenado por el foro apelativo y expedir el dictamen correspondiente. *6Determinó asimismo que el nuevo dictamen de Soler Aquino había hecho académica la pendiente moción de re-consideración presentada por los demandantes. También resolvió que no procedía intervenir con las determinacio-nes sobre si procedía una compensación por el menoscabo para generar ingresos y una partida por honorarios de abo-gado, ya que éstas habían sido resueltas anteriormente por otro panel del Tribunal de Circuito de Apelaciones, por lo que eran finales y firmes.
No conformes con el anterior dictamen del foro apela-tivo, los peticionarios acudieron oportunamente ante nos el 23 de marzo de 2001 y formularon los siguientes señala-mientos de error:
1. Erró el Tribunal de Apelaciones al confirmar la sentencia emitida por el Hon. Carlos Soler Aquino, siendo éste juez de apelaciones al emitir dicha sentencia sin tener jurisdicción ni competencia para ello pues el tribunal de instancia había con-siderado y señalado para vista una moción de reconsideración dirigida a impugnar la participación de dicho juez en el caso. 2. Incidió el Tribunal de Apelaciones al avalar basándose en la doctrina de la ley del caso, la sentencia emitida por el Hon. Carlos Soler Aquino que concede una indemnización de $150,000 por supuesto menoscabo para generar ingresos, ha-biendo ausencia de pruebas sobre grado de incapacidad per-manente alguna y, asimismo, al condenar a la parte deman-dada al pago de $12,000 por concepto de honorarios de abogados cuya suma es excesiva dado que la aquí peticionaria admitió su negligencia aunque la negó en su contestación a la demanda. Petición de certiorari, págs. 6-7.
El 20 de abril de 2001 expedimos el auto de certiorari para revisar la sentencia dictada por el foro apelativo el 14 de febrero de 2001. El 4 de septiembre de 2001, luego de concedérsele una prórroga, los peticionarios presentaron su alegato. El 4 de diciembre de 2001 los demandantes recurridos presentaron el suyo, luego de habérseles conce-dido una prórroga a ellos también. Con la comparecencia de ambas partes, procedemos a resolver.
*7hH 1 — i
 Nuestro sistema judicial consiste de un Tribunal General de Justicia al cual la Constitución y la Ley de la Judicatura de 1994 le confieren el poder judicial del Estado Libre Asociado de Puerto Rico. El Tribunal General de Jus-ticia, a su vez, está integrado por el Tribunal Supremo de Puerto Rico, como máximo foro judicial del país, el Tribunal de Circuito de Apelaciones, como tribunal apelativo in-termedio, y por el Tribunal de Primera Instancia. El Es-tado Libre Asociado de Puerto Rico está constituido en un solo distrito judicial, sobre el cual el Tribunal General de Justicia ejerce su autoridad jurisdiccional. Véanse: R. Her-nández Colón, Práctica jurídica de Puerto Rico: derecho procesal civil, San Juan, Michie of Puerto Rico, 1997, See. 504, págs. 35-36; Art. 2.001 de la Ley de la Judicatura de 1994, según enmendada, 4 L.P.R.A. sec. 22c. Nuestra pro-pia Constitución establece que los tribunales de Puerto Rico constituirán un sistema judicial unificado en lo con-cerniente a jurisdicción, funcionamiento y administración. Art. V, Sec. 2, Const. E.L.A., L.P.R.A., Tomo 1.
Aunque nuestro sistema judicial es unificado, la jurisdicción se ejerce concretamente distribuyendo el trabajo judicial entre los distintos tribunales y salas que integran el Tribunal General de Justicia, de acuerdo con los principios normativos de competencia. Véase Hernández Colón, op. cit., See. 505, pág. 36. La Ley de la Judicatura de 1994, según enmendada, establece la competencia de cada tribunal, a saber, la del Tribunal de Primera Instancia, la del Tribunal de Circuito de Apelaciones y la de este Tribunal.
En el caso del Tribunal de Circuito de Apelaciones, su competencia aparece establecida de modo general en el Art. 4.002 de la Ley de la Judicatura de 1994, según enmendada, 4 L.P.R.A. sec. 22k. El Art. 4.001 (4 L.P.R.A. sec. 22j) de la referida ley establece que el Tribunal Ape-*8lativo estará constituido por una sola sección con sede en la ciudad de San Juan y que se compondrá de treinta y tres jueces. Aunque se establece claramente en la Ley de la Judicatura de 1994, según enmendada, la competencia de los paneles de jueces que componen el Tribunal de Circuito de Apelaciones, el reglamento de dicho tribunal señala que el Juez Presidente, como parte de sus prerrogativas cons-titucionales, puede asignar jueces apelativos para llevar a cabo funciones del Tribunal de Primera Instancia. Véase Regla 7 del Reglamento del Tribunal de Circuito de Apela-ciones, 4 L.P.R.A. Ap. XXII-A.
A la luz de la normativa antes reseñada, pasamos a exa-minar los hechos del caso de autos.
HH hH hH
En esencia, en el caso de autos un juez del Tribunal de Circuito de Apelaciones atendió un caso que le fue referido por el Tribunal de Primera Instancia y procedió a enmen-dar una sentencia que dicho juez había dictado antes, cuando era miembro del foro de instancia. El juez referido actuó así a pesar de estar pendiente ante el Tribunal de Primera Instancia una moción de reconsideración me-diante la cual se impugnaba precisamente su nueva inter-vención en el caso. En su dictamen impugnado ante nos, el Tribunal de Circuito de Apelaciones consideró que tal pro-ceder del juez referido había sido válido. El foro apelativo hizo hincapié en una nota al calce de su sentencia en que el juez del Tribunal de Circuito de Apelaciones en cuestión no había intervenido “en un caso en el Tribunal de Primera Instancia”, sino que sólo había seguido “la práctica estable-cida en esta jurisdicción unificada de participar hasta el final en los casos en los que él presidió el juicio en el Tribunal de Primera Instancia”. Erró el foro apelativo al resolver así. Veamos.
Nótese, en primer lugar, que el mero hecho de *9que el juez en cuestión hubiese sido el magistrado del foro de instancia quien dictó la sentencia a ser modificada en el caso de autos, de ningún modo lo autorizaba para llevar a cabo la modificación referida cuando dicho juez ya no per-tenecía al Tribunal de Primera Instancia. El foro con com-petencia para realizar la modificación de la sentencia alu-dida era únicamente ese Tribunal de Primera Instancia del cual el juez en cuestión no formaba parte ya. Ausente una designación expresa para tal fin de parte del Juez Presi-dente del Tribunal Supremo, el juez Soler Aquino estaba impedido de participar de nuevo en el caso como si aún fuese un juez del foro de instancia. Sencillamente, ya no era juez de ese foro. Su segunda intervención en el caso de autos fue, pues, totalmente carente de la autorización ne-cesaria para ello. Si bien es cierto que Puerto Rico consti-tuye un solo distrito judicial para fines jurisdiccionales, existen también normas claras que delimitan las distintas competencias que tienen los varios foros y salas judiciales del país, sin las cuales el funcionamiento del Tribunal General de Justicia sería caótico e incoherente. El hecho de que constitucionalmente se hayan eliminado las diferen-cias jurisdiccionales entre los distintos componentes del Tribunal General de Justicia,(2) no significa de ningún modo que cada juez tiene carta blanca para ejercer su mi-nisterio en cualquier caso. El Tribunal General de Justicia de Puerto Rico tiene un entramado propio, conforme al cual unos foros ejercen una competencia general en casos de primera instancia, Rodríguez v. Registrador, 75 D.P.R. 712 (1953), y otros tienen una competencia apelativa, Depto. de la Familia v. Shrivers Otero, 145 D.P.R. 351 (1998). Esta división de funciones es esencial para el fun-cionamiento expedito y congruente del Tribunal General de *10Justicia. Véase Colón v. Tribunal Superior, 97 D.P.R. 106, 118 (1969). Por esta razón, la competencia propia de cada estrato del sistema judicial de Puerto Rico de ordinario debe observarse rigurosamente como condición para que el sistema pueda funcionar cabalmente. Los cambios en las tareas que de ordinario le competen a cada juez sólo los puede ordenar el Juez Presidente del Tribunal Supremo mediante designaciones especiales cuando las necesidades y la buena marcha del sistema lo requieran.(3) En el caso de autos, el Señor Juez Presidente no le extendió designa-ción alguna al juez Soler Aquino para actuar judicialmente como lo hizo.
Existe una segunda razón por la cual no procedía la acción en cuestión del juez Soler Aquino en el caso de autos. Cuando éste intervino por segunda ocasión, estaba pendiente ante el foro de instancia una moción de reconsi-deración relativa precisamente al asunto de si era proce-dente su nueva intervención en este caso. Esa moción ha-bía sido acogida ya por el Tribunal de Primera Instancia y se había señalado una vista para dilucidarla. En esas cir-cunstancias, el juez Soler Aquino debió esperar por que se resolviese la referida moción de reconsideración antes de actuar.
Como se sabe, la moción que establece la Regla 47 de Procedimiento Civil de Puerto Rico, 32 L.P.R.A. Ap. III, es el mecanismo que provee nuestro ordenamiento procesal para que un tribunal de instancia pueda modificar algún fallo suyo. El objetivo principal de una moción de reconsideración es dar una oportunidad al tribunal que dictó la sentencia o la resolución cuya reconsideración se pide, para que pueda enmendar o corregir los errores en *11que hubiese incurrido al dictarla. Castro v. Sergio Estrada Auto Sales, Inc., 149 D.P.R. 213 (1999); Vega v. Alicea, 145 D.P.R. 236 (1998). Los tribunales de instancia, pues, tienen la facultad de enmendar o dejar sin efecto algún dictamen suyo cuando éste no es final y firme, y lo hacen de ordina-rio movidos por alguna moción de reconsideración presen-tada a tiempo por la parte perjudicada por dicho dictamen. Dumont v. Inmobiliaria Estado, Inc., 113 D.P.R. 406 (1982). El mecanismo de reconsideración es de tal enverga-dura en nuestro ordenamiento procesal que una vez el foro de instancia acoge la moción de reconsideración, se inte-rrumpe el término para apelar o para procurar la revisión del dictamen en cuestión. Soc. de Gananciales v. Sánchez, 148 D.P.R. 326 (1999); Rodríguez Rivera v. Autoridad de Carreteras, 110 D.P.R. 184 (1980). Se estima que no debe procederse a la apelación o revisión del fallo bajo reconsi-deración hasta tanto ésta se resuelva definitivamente. Por razones análogas, no debió el Juez Soler Aquino precipi-tarse a intervenir por segunda vez en el caso de autos mientras estaba pendiente una moción de reconsideración sobre tal intervención que había sido acogida por el foro de instancia. Erró el foro apelativo al resolver de otro modo. Aplica aquí lo que dijimos en otro contexto al examinar una controversia relativa a la distribución de los asuntos litigiosos en los tribunales del país:
La norma generalmente aceptable de que cuando un tribunal asume jurisdicción primeramente sobre un asunto debe retenerla, norma ésta que se origina con la existencia de tribunales distintos y que no resulta ser enteramente aplicable a la organización judicial que nos rige de un solo tribunal unifi-cado en jurisdicción, no debe prevalecer en una situación como la presente sobre la norma de mayor propiedad, ponderación y buen juicio del magistrado en el descargo de la función judicial. Colón v. Tribunal Superior, supra, pág. 122.
En conclusión, el juez Soler Aquino no debió atender lo ordenado el 28 de junio de 1999 en el caso de autos por el Tribunal de Circuito de Apelaciones, mientras estaba acó-*12gida y pendiente una moción de reconsideración sobre el particular en el foro de instancia. Más importante aún, como juez del Tribunal de Circuito de Apelaciones al mo-mento en que le fue referido el caso, Soler Aquino no podía ejercer otras funciones que no fuesen de la competencia del tribunal apelativo, a menos que el Juez Presidente, como parte de sus prerrogativas constitucionales, se las hubiese asignado según lo dispone el Reglamento de dicho Foro. Por ende, habiendo cesado en sus funciones como juez del foro de instancia, no podía actuar como tal de nuevo en el caso de autos aun cuando hubiese sido el juez que entendió en éste en el foro de instancia originalmente.(4)
Por los fundamentos antes expuestos, procede que se dicte sentencia para revocar el dictamen de 14 de febrero de 2001 del Tribunal de Circuito de Apelaciones. Procede tam-bién que se deje sin efecto el dictamen del juez Soler Aquino de 25 de enero de 2000 en el caso de autos, y que se devuelva el caso al Tribunal de Primera Instancia para que conti-núen los procedimientos según lo aquí resuelto. Se dictará una sentencia de conformidad.
La Jueza Asociada Señora Naveira de Rodón emitió una opinión de conformidad, a la cual se unió el Juez Asociado Señor Corrada Del Río. El Juez Asociado Señor Rivera Pé-rez disintió sin opinión.
— O —
Opinión de conformidad emitida por la
Juez Asociada Se-ñora Naveira de Rodón,
a la cual se une el Juez Aso-ciado Señor Corrada Del Río.
Este caso nos permite analizar cómo se entrelazan y funcionan los conceptos competencia, jurisdicción, funcio-*13namiento y administración en nuestro sistema judicial unificado. Aunque estamos conformes con la opinión que hoy emite la mayoría, consideramos conveniente explicar con mayor detalle la aplicación de estos conceptos procesales.
A continuación resumiremos los hechos pertinentes a la controversia que hoy se encuentra ante nuestra atención.

Los hechos

El 20 de julio de 1994 Luis F. Cosme, Madeline Rivera y la sociedad de bienes gananciales compuesta por éstos, en representación de sus hijos menores de edad J.A.C.R. y L.FC.R.(1) (en adelante Cosme), presentaron una demanda contra los Hogares Crea, la Cooperativa de Seguros Múlti-ples de Puerto Rico y el Sr. Raúl Torres Morales (en ade-lante Hogares Crea) por los daños y perjuicios sufridos como consecuencia de un accidente automovilístico. La de-manda se presentó en el Tribunal de Primera Instancia, Sala Superior de Humacao, y el caso se vio ante el entonces Juez Superior, Hon. Carlos Soler Aquino.
El 1 de agosto de 1997 el juez Soler Aquino dictó senten-cia en la cual declaró con lugar la demanda. La sentencia fue oportunamente apelada ante el Tribunal de Circuito de Apelaciones (en adelante Tribunal de Circuito), tanto por la parte demandante como por la parte demandada. El 28 de junio de 1999 el Tribunal de Circuito dictó sentencia mediante la cual remitió el caso al foro de instancia para que éste determinase y concediese el monto correspon-diente a las deducciones que se exigen por la Ley de Pro-tección Social por Accidentes de Automóviles; le impusiese honorarios de abogado por temeridad a los demandados, y *14celebrase “una vista evidenciaría para determinar la suma a serle concedida a Jorge Andrés por concepto del menos-cabo en su potencial para generar ingresos”. Apéndice, pág. 68. En cuanto a los demás aspectos, confirmó la sentencia recurrida. (2) Oportunamente, tanto los demandantes como los demandados solicitaron la reconsideración. El 29 de oc-tubre el Tribunal de Circuito emitió una resolución me-diante la cual reconsideró la sentencia que había emitido, para indicar que el tribunal de instancia no tenía que ce-lebrar una vista evidenciaría para determinar la suma que ha de concederse al demandante J.A.C.R. por concepto del menoscabo en su potencial de generar ingresos. Además, redujo varias de las cuantías concedidas por daños.
En la segunda página de esta Resolución el Tribunal de Circuito hizo constar lo siguiente:
Sin lugar a dudas, nadie posee conocimiento del expediente del presente caso ante instancia, sus pormenores y circunstan-cias como el Juez Soler Aquino. Esto lo hace la persona idónea para atender los diferentes asuntos que hemos expresado en la parte dispositiva de nuestra sentencia por lo que, preferi-blemente, debe ser él quien los atienda, salvo criterio en contrario. Quedará a discreción del Juez Administrador del referido foro designar a quien entienda para atender nuestra sentencia. (Énfasis suplido.) Apéndice, pág. 71.
Así las cosas, el caso fue devuelto al Tribunal de Pri-mera Instancia, Sala Superior de Humacao, donde se le asignó al juez superior Luis A. Amorós Álvarez. El 30 de noviembre de 1999 éste emitió la orden siguiente: “Se re-fiere a la atención del propio Juez Soler Aquino por consi-derarlo de su competencia ya que fue él el que entendió en el caso.” Apéndice, pág. 104. Copia de esta orden se le re-mitió al juez Soler Aquino, quien para entonces había sido nombrado Juez del Tribunal de Circuito y fungía como tal. Sin embargo, no se le envió el expediente del caso ni hubo una designación por parte del Juez Presidente, ya fuera *15directa o indirectamente, del juez Soler Aquino para enten-der nuevamente en el caso. El expediente permaneció en la Sala Superior de Humacao donde originalmente el Juez Administrador le había asignado el caso al juez superior Amorós Álvarez. El 29 de diciembre de 1999 la parte de-mandante presentó una moción mediante la cual solicitó se reconsiderase la orden de referir el caso al juez Soler Aquino y se determinase lo que se estimara apropiado en justicia. A esta solicitud la parte demandada se opuso y, a su vez, solicitó se remitiese el expediente del caso al Juez Soler Aquino. Nada comentó sobre la falta de designación oficial —por el Juez Presidente o un delegado suyo— del juez Soler Aquino para entender nuevamente en el caso a nivel del foro de instancia.
El 13 de enero de 2000 el tribunal de instancia, por voz del juez Amorós Álvarez, señaló la moción de reconsidera-ción y la oposición a ésta para vista el 23 de marzo de 2000. Esta resolución se notificó el 27 de enero de 2000. Del ex-pediente no surge que las mociones antes mencionadas y la Resolución que señala para vista se le hubiesen notificado al juez Soler Aquino. Dos días antes de la notificación de la Resolución que señala para vista la moción de reconsidera-ción, o sea, el 25 de enero de 2000, el juez Soler Aquino, actuando como juez de instancia en el caso, emitió una resolución mediante la cual determinó que “el menoscabo del potencial de Jorge Andrés de generar ingresos [era] de $150,000.00” y condenó a la parte demandada a pagar $12,000 en honorarios de abogado. Esta Resolución se no-tificó el 9 de febrero de 2000. El 2 de marzo de 2000 la parte demandada recurrió ante el Tribunal de Circuito para plantear la comisión de dos errores:
1. Erró el Hon. Carlos Soler Aquino, Juez de apelaciones, al emitir, sin jurisdicción ni competencia, una resolución en el tribunal de instancia, estando sujeta aún de decisión, una mo-ción de reconsideración por instancia y señalada para vista.
2. En la alternativa, incidió el Hon. Carlos Soler Aquino [al] evaluar en la suma de $150,000.00 el menoscabo para generar *16ingresos habiendo ausencia de pruebas sobre [el] grado de in-capacidad permanente alguna y, asimismo, al condenar a la parte demandada al pago de $12,000.00 por concepto de hono-rarios de abogados, cuya suma es excesiva. Apéndice, pág. 91-C.
El 14 de febrero de 2001 el Tribunal de Circuito emitió una sentencia mediante la cual confirmó el dictamen apelado. En cuanto a si el juez Soler Aquino podía o no actuar como juez de instancia bajo las circunstancias de este caso, el Tribunal de Circuito determinó que no tenía que entrar a resolver este planteamiento, pues este error había sido renunciado. Entendió, entre otras cosas, que el tribunal de instancia tenía facultad para resolver el asunto que le fue referido al juez Soler Aquino, independiente-mente de que hubiese un previo señalamiento de la moción de reconsideración, ya que se trataba de un solo tribunal, el Tribunal de Primera Instancia, aunque fueran jueces distintos los que emitieran cada una de las resoluciones en el mismo caso. Consideró el Tribunal de Circuito que una vez el juez Soler Aquino resolvió el caso en los méritos, convirtió en académica la moción de reconsideración sobre la orden que le había referido el caso que se encontraba pendiente ante el juez Amorós Alvarez.
Con relación al planteamiento en los méritos, el tribunal apelativo confirmó en su totalidad el dictamen emitido por el juez Soler Aquino.
El 23 de marzo de 2001 la parte demandada presentó ante nosotros un recurso de certiorari en el cual planteó los mismos errores que había traído ante la consideración del Tribunal de Circuito. Decidimos revisar y expedimos el recurso.
HH hH

El poder judicial y la administración de los tribunales

La Constitución del Estado Libre Asociado de Puerto Rico dispone en su Art. V, Sec. 1, Const. E.L.A., L.P.R.A., *17Tomo 1, que el Poder Judicial de Puerto Rico se ejercerá por el Tribunal Supremo, el único tribunal constitucional, y por aquellos otros tribunales que se creen por ley. Por ley se han creado dos tribunales, a saber: (1) el Tribunal de Circuito, un tribunal apelativo intermedio pluripersonal, o sea, colegiado, con competencia primordialmente apela-tiva, según el Art. 4.002 de la Ley de la Judicatura de Puerto Rico de 1994, según enmendada, Plan de Reorgani-zación de la Rama Judicial Núm. 1 de 28 de julio de 1994 (4 L.P.R.A. sec. 22k), y (2) el Tribunal de Primera Instan-cia, un tribunal unipersonal, con competencia general en casos en primera instancia.(3) Arts. 5.001 y 5.003 de la Ley de la Judicatura de Puerto Rico de 1994 (4 L.P.R.A. sees. 22m y 22o). Dentro del Tribunal de Primera Instancia ope-ran los Jueces Superiores, cuya competencia en primera instancia es general, y los Jueces Municipales, quienes tie-nen una competencia limitada. Ley de la Judicatura de Puerto Rico de 1994; R. Hernández Colón, Práctica jurí-dica de Puerto Rico: derecho procesal civil, San Juan, Mi-chie of Puerto Rico, 1997, Cap. 5, Sees. 501 y 502, pág. 34.
En nuestro sistema judicial el juez es
... la persona constituida con autoridad pública para adminis-trar justicia, el que ejerce la jurisdicción con arreglo a las le-yes, conociendo y dirigiendo el procedimiento de causas civiles y criminales y dictando sobre ellas las sentencias que estime procedentes. Hernández Colón, op. cit., Cap. 7, See. 702, pág. 59.
Claro está, la ordenada y eficiente administración del sistema judicial requiere que un juez actúe sólo en aquellos casos que le sean asignados o sometidos a su considera-ción, directa o indirectamente, por el Juez Presidente, quien es la persona en quien la Constitución ha delegado la *18administración de los tribunales. Art. V, Sec. 7, Const. E.L.A., L.P.R.A., Tomo 1.
Nuestra Constitución dispone que “[l]os tribunales de Puerto Rico constituirán un sistema judicial unificado en lo concerniente a jurisdicción, funcionamiento y administración”. (Énfasis suplido.) Art. V, Sec. 2, Const. E.L.A., L.P.R.A., Tomo 1, ed. 1999, pág. 393. En otras pa-labras, Puerto Rico constitucionalmente está constituido en un solo distrito judicial. “La Asamblea Legislativa no puede variar el principio de unidad jurisdiccional del sistema." Lausell Ducós v. A.C.A.A., 111 D.P.R. 593, 595-596 (1981). “[L]a Constitución restringió el poder de la Asamblea Legislativa a determinar la competencia de los tribunales, no su jurisdicción.” Ramírez v. Registrador, 116 D.P.R. 541, 548 (1985). Con relación al concepto tribunal unificado, el ex Juez Presidente del Tribunal Supremo, Hon. José Trías Monge, expresó lo siguiente:
Dentro de la teoría de un sistema unificado, cualquier parte del sistema tiene jurisdicción para resolver una causa. El vo-lumen de trabajo, no obstante se distribuye mediante reglas flexibles de competencia. (Énfasis suplido.) J. Trías Monge, El sistema judicial de Puerto Rico, San Juan, Editorial Universi-taria U.P.R., 1978, Cap. XII, See. 6, pág. 136.
En el Informe de la Comisión de la Rama Judicial de la Convención Constituyente se recomendaba la creación de un tribunal unificado para asegurar, entre otras cosas, que se eliminaran los problemas técnicos jurisdiccionales que plagaban al sistema y dificultaban la obtención de justicia en los tribunales. Entendía la Comisión que la unificación en la administración aseguraría el logro de los siguientes objetivos: (1) mayor eficiencia en el ejercicio del poder judicial; (2) una distribución equitativa del trabajo de las cortes, lo que permitiría una mayor rapidez en los procedi-mientos judiciales y que se evite así la congestión de la resolución de las causas que se encuentren pendientes en *19los tribunales, y (3) una mayor flexibilidad en la adminis-tración de la justicia. 4 Diario de Sesiones de la Conven-ción Constituyente de Puerto Rico 2613 (1961).
La jurisdicción de un tribunal es la facultad que éste tiene para decidir un caso o incidente dentro de un caso. Esta facultad la ejerce el tribunal a través de un juez. De otra parte, la competencia son las normas preestablecidas mediante ley o reglamento que regulan la ordenada trami-tación de los casos o asuntos a través de los tribunales o de las diferentes salas de un tribunal. La Regla 3 de Procedi-miento Civil, 32 L.P.R.A. Ap. III, establece las normas o los criterios generales para determinar la competencia de las diferentes salas del tribunal de instancia; por ejemplo, la competencia territorial en los pleitos que afecten una pro-piedad inmueble, sitio donde se originó la causa de acción, la residencia de las partes y la cuantía involucrada. Tam-bién hay otros estatutos y normas administrativas que de-terminan la competencia de un tribunal a base de la mate-ria de que se trate el caso y puede haber estatutos o reglas especiales que designen una sala en particular para aten-der un tipo particular de caso. La competencia es, pues, la forma en que se ejerce la jurisdicción de los tribunales me-diante la distribución del trabajo judicial entre los distin-tos tribunales y salas. Hernández Colón, op. cit., Cap. 5, See. 505, pág. 36.
En nuestro sistema unificado, hay un solo Tribunal de Primera Instancia, que a su vez está dividido territorial-mente en salas, las cuales también podrán estar divididas por materia o cuantía. Si una parte presenta un caso en una sala que no tiene competencia para verlo, el tribunal motu proprio puede trasladarlo a la sala con competencia, y la otra parte también tiene derecho a solicitar el traslado del caso a un foro competente. Salvo las excepciones pres-critas por ley o reglamento, si una parte presenta su caso en una sala con competencia, tiene derecho a que sea allí donde éste se vea. Ahora bien, “no se desestimará ningún *20caso por razón de haberse sometido a una sala sin competencia”. Regla 3.1 de Procedimiento Civil, 32 L.P.R.A. Ap. III.
Sin embargo, lo antes expuesto no significa que una parte tiene derecho a que un juez en particular sea el que vea su caso. Es el Juez Presidente o la persona o personas en quien éste delegue, el que distribuye la carga judicial entre los distintos jueces componentes del sistema, asigna a cada juez una sala en particular y luego asigna los casos que se verán en esa sala. También puede optar por asig-narle un caso o un incidente en particular dentro de un caso a un juez determinado. Esto, por ejemplo, ocurre usualmente en los casos de litigación múltiple o litigación compleja. Vives Vázquez v. E.L.A., 142 D.P.R. 117 (1996). Un juez, salvo delegación o autorización expresa del Juez Presidente, no tiene autoridad o facultad para asignarle o referirle un caso o un incidente dentro de un caso a otro juez. Un juez sólo puede ejercer su autoridad judicial en los casos que le han sido asignados, directa o indirectamente, por el Juez Presidente.
La See. 7 del Art. V de la Constitución del Estado Libre Asociado, supra, le concede al Juez Presidente del Tribunal Supremo la facultad constitucional de dirigir la adminis-tración de los tribunales. También le da facultad para nom-brar un director administrativo. Según expresáramos, el Juez Presidente puede delegar su facultad de administrar en otros funcionarios, como por ejemplo, el Director Admi-nistrativo de los Tribunales, los Jueces Administradores y Subadministradores, entre otros. Dicha sección, a su vez, le concede al Tribunal Supremo la facultad de adoptar re-glas para la administración de los tribunales.
En el Informe de la Comisión de la Rama Judicial de la Convención Constituyente se hizo constar en la See. 7 que el término “administración”
... comprende, sin que se entiendan excluidas otras similares y análogas, las siguientes funciones: ... (6) Asignar y trasladar *21jueces ... [y] (8) Superentender [supervisar] en los tribunales. Diario de sesiones de la Convención Constituyente de Puerto Rico, supra, pág. 2613.
El juez es el que ejercerá el poder judicial y resolverá los casos y asuntos que se presenten ante los tribunales, pero para poder ejercer este poder tiene que haber una previa designación o asignación directa del Juez Presidente o de la persona en quien éste delegue. Véase Regla 3 para la Administración del Tribunal de Primera Instancia, 4 L.P.R.A. Ap. II-B. Todo esto se hace en cumplimiento del mandato constitucional que le concede al Juez Presidente la autoridad para administrar el sistema judicial.
El Juez Presidente asignará a un juez para atender una sala en el tribunal de instancia, y éste será el juez que entienda y resuelva los casos y asuntos que sean asignados a esa sala. Cualquier cambio de sala o de juez tendrá que ser autorizado por la persona designada por el Juez Presi-dente para ejercer estas facultades y funciones administrativas. No estamos ante un problema de compe-tencia, sino de administración. Se trata de la distribución de la carga de trabajo entre los componentes del sistema judicial. La Constitución le ha asignado la facultad de ad-ministrar al Juez Presidente y, salvo delegación expresa por parte de éste, cualquier intento de ejercerlo carece de validez.
p-H hH ¡■ — i

La aplicación de las normas de derecho a los hechos

En su opinión la mayoría expresa
... que el mero hecho de que el juez en cuestión hubiese sido el magistrado del foro de instancia quien dictó la sentencia a ser modificada en el caso de autos, de ningún modo lo autori-zaba para llevar a cabo la modificación referida cuando dicho *22juez ya no pertenecía al Tribunal de Primera Instancia(4) Opi-nión del Tribunal, págs. 8-9.
Explicamos. Realmente, la razón para que el juez Soler Aquino no pudiese intervenir en el caso en esta etapa de los procedimientos, no era el hecho de que ya no pertenecía al Tribunal de Primera Instancia, sino porque no se le ha-bía asignado dicho caso por el Juez Presidente o alguna persona designada por éste. Aunque el juez Soler Aquino hubiese continuado siendo juez de instancia, no podía in-tervenir en el caso nuevamente sin la antes mencionada asignación o autorización. El juez Amorós Alvarez no tenía la autoridad para asignar y referir el caso a juez alguno. La autoridad para asignar el caso a un juez de instancia había sido delegada por el Juez Presidente al Juez Administra-dor Regional de Humacao.
Continúa exponiendo la mayoría que
[e]l foro con competencia para realizar la modificación de la sentencia aludida era únicamente ese Tribunal de Primera Instancia del cual el juez en cuestión [Soler Aquino] no for-maba parte ya. Ausente una designación expresa para tal fin del Juez Presidente del Tribunal Supremo, el juez Soler Aquino estaba impedido de participar de nuevo en el caso como si aún fuese un juez del foro de instancia. Sencillamente, ya no era juez de ese foro. Su segunda intervención en el caso de autos fue, pues, totalmente carente de la autorización nece-saria para ello. (Énfasis suplido.) Opinión del Tribunal, pág. 9.
Aunque coincidimos con la conclusión de la mayoría antes citada, consideramos prudente ampliar un poco más sobre ésta y así despejar cualquier duda al respecto. Así pues, no se trata de una falta de competencia, ya que el tribunal competente era precisamente el Tribunal de Pri-*23mera Instancia, Sala Superior de Humacao, el cual resol-vió finalmente el caso conforme al mandato del Tribunal de Circuito. El problema era que el juez que pretendió aten-der el mandato del Tribunal de Circuito de modificación de la sentencia, el juez Soler Aquino, no tenía facultad para hacerlo, pues ni el Juez Presidente ni una persona dele-gada por éste le había asignado el caso para que lo atendiera. Cabe destacar que la mayoría hace hincapié en el hecho procesal de que cuando el juez Soler Aquino resol-vió el caso y modificó la sentencia, había pendiente una moción de reconsideración sobre la orden dictada por el juez Amorós Alvarez, la cual refería el caso al juez Soler Aquino. La moción de reconsideración había sido acogida (considerada) y señalada para vista. Ahora bien, el que es-tuviera pendiente y acogida la moción de reconsideración, no le impedía al tribunal de instancia, a través de un juez debidamente designado para atender el caso, reconsiderar motu proprio y tácitamente sus actuaciones anteriores, de-jar sin efecto la vista señalada y atender el mandato de modificación en los méritos, según lo hizo el juez Soler Aquino.
Estamos de acuerdo con la mayoría en que
[e]l hecho de que constitucionalmente se hayan eliminado las diferencias jurisdiccionales entre los distintos componentes del Tribunal General de Justicia, no significa de ningún modo que cada juez tiene carta blanca para ejercer su ministerio en cualquier caso. (Énfasis en el original y escolio omitido.) Opi-nión del Tribunal, pág. 9.
En resumen, el problema en el caso de autos es admi-nistrativo, no de competencia. El Juez Presidente tiene la prerrogativa constitucional de administrar los tribunales y la puede ejercer directamente o a través de otras personas. Parte importante de esta facultad de administrar es la de asignar los jueces a las distintas salas que han quedado constituidas por demarcación territorial, materia o cuan-tía, y luego asignar a estas salas los casos que serán aten-didos por estos jueces. Según indicamos, el Juez Pre-*24sidente puede, además, asignarle a cualquier juez del sis-tema un caso en particular o algún incidente dentro de un caso. El juez designado puede ser del Tribunal de Circuito o del Tribunal de Primera Instancia, según el criterio ad-ministrativo del Juez Presidente sobre las necesidades del servicio que presta la Rama Judicial.
Los jueces sólo pueden actuar en aquellos casos que le sean debidamente asignados. La norma citada por el Tribunal de Circuito de que el juez que preside un juicio en el foro unipersonal de instancia debe participar hasta el final en el caso, resulta ser uno de los criterios que tomarán en consideración aquellos que administran el sistema al asig-nar los diferentes incidentes que se susciten en éste.
Por las razones antes expuestas, entendemos que ni el juez Amorós Álvarez tenía facultad para referirle el caso de autos al juez Soler Aquino, ni este último tenía facultad para resolver el incidente de la modificación. La facultad constitucional de asignar el caso le correspondía y sólo la podía ejercer directa o indirectamente el Juez Presidente. En el caso de autos la ejerció indirectamente cuando el Juez Administrador Regional del Centro Judicial de Hu-macao asignó el incidente de la modificación a la Sala Superior donde se desempeñaba, previa designación oficial, al juez superior Amorós Álvarez. Éste, sin embargo, sin la autorización del Juez Presidente, pretendió ejercer las pre-rrogativas constitucionales del susodicho, al refirirle el caso al juez Soler Aquino para que atendiera el incidente de la modificación en los méritos. Esta actuación no tuvo el efecto de facultar al juez Soler Aquino a entender en el caso nuevamente. Sin autorización previa de la persona que tiene la prerrogativa constitucional de asignar casos a jue-ces, según la facultad de administrar que le otorga la Cons-titución, el juez Soler Aquino no tenía ni facultad ni poder judicial para resolver el mandato del Tribunal de Circuito sobre la modificación de la sentencia. Cualquier determi-nación sobre este particular resultaba nula.

 En dicho accidente el más afectado resultó ser el hijo menor de edad de la familia Cosme Rivera, quien sufrió una desfiguración permanente en un lado de la cara y recibió daños en uno de sus hombros.


 Véanse: Polanco v. Tribunal Superior, 118 D.P.R. 350 (1987); Ramírez v. Registrador, 116 D.P.R. 541 (1985); Gómez Hnos., Inc. v. Tribunal Superior, 100 D.P.R. 625 (1972); Pueblo v. Tribunal Superior, 84 D.P.R. 140 (1961); Rodríguez v. Registrador, 75 D.P.R. 712 (1953).


 Claro está, en el Tribunal de Primera Instancia pueden obviarse los límites que establecen las normas sobre la competencia de las distintas salas y secciones de ese tribunal si las partes y el juez correspondiente lo consienten. Véanse: Polanco v. Tribunal Superior, supra; Ramírez v. Registrador, supra; Pueblo v. De Jesús Gómez, 100 D.P.R. 629 (1972); Ramírez v. Ramírez, 80 D.P.R. 518 (1958).


 En vista de que resolvemos que el juez Soler Aquino no podía volver a inter-venir en el caso de autos como lo hizo, y a que ordenamos dejar sin efecto su Reso-lución de 25 de enero de 2000, no procede considerar el segundo error señalado por los peticionarios, que va a los méritos de lo resuelto por Soler Aquino mediante dicha resolución.


 También se incluyó como demandante a Eugenia Santana Negrón, abuela paterna de los menores J.A.C.R. y L.F.C.R.


 Esta sentencia fue notificada el 1 de julio de 1999.


 La See. 2 del Art. V de la Constitución del Estado Libre Asociado de Puerto Rico, L.P.R.A., Tomo 1, ed. 1999, pág. 393, dispone que “[l]a Asamblea Legislativa, en cuanto no resulte incompatible con esta Constitución, podrá crear y suprimir tribu-nales, con excepción del Tribunal Supremo, y determinará su competencia y organización”. (Enfasis suplido.)


 Sobre este particular, la Regla 64 de Procedimiento Civil, 32 L.P.R.A. Ap. III, dispone:
“Si por razón de muerte, enfermedad, o por cualquier otra razón, un juez no pudiere continuar entendiendo en un asunto, otro juez podrá actuar en su lugar; pero si éste se convenciere de que no puede desempeñar dichos deberes, sin la celebración de un nuevo juicio sobre todos o parte de los hechos o sin oír nuevamente a algún testigo, podrá tomar las medidas que fueren necesarias para resolver el pleito.”